Title: II. Jefferson’s Reply, 10 February 1802
From: Jefferson, Thomas
To: Black Hoof


            Brothers of the Delaware and Shawanee nations.
            I thank the great Spirit that he has conducted you hither in health & safety, and that we have an opportunity, of renewing our amity, and of holding friendly conference together. it is a circumstance of great satisfaction to us that we are in peace and good understanding with all our red brethren, and that we discover in them the same disposition to continue so which we feel ourselves. it is our earnest desire to merit, and to possess their affections, by rendering them strict justice, prohibiting injury from others, aiding their endeavors to learn the culture of the earth and to raise useful animals, and befriending them, as good neighbors, in every other way in our power. by mutual endeavors to do good to each other the happiness of both will be better promoted than by efforts of mutual destruction. we are all created by the same great spirit; children of the same family. why should we not live then as brothers ought to do?
            I am peculiarly gratified by recieving the visit of some of your most antient and greatest warriors, of whom I have heard much good. it is a long journey which they have taken at their age, and in this season: and I consider it as a proof that their affections for us are sincere and strong. I hope that the young men, who have come with them, to make acquaintance with us, judging our dispositions towards them by what they see themselves, & not what they may hear from others, will go hand in hand with us, through life, in the cultivation of mutual peace, friendship and good offices.
            The speech which the Black hoof delivered us, on behalf of your nation, has been duly considered: the answer to all it’s particulars will now be delivered you by the Secretary at war. whatever he shall say, you may consider as if said by myself, and that what he promises our nation will perform.
            Th: JeffersonFeb. 10. 1802
          